Citation Nr: 9935915	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  96-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(formerly 38 U.S.C. § 351) for left cranial nerve palsy, 
lagophthalmos, left ear deafness and diabetes as a result of 
Department of Veterans Affairs medical treatment during 
hospitalizations in July 1994 and September to October 1994.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his Sister

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which, in part, denied 
claims for benefits pursuant to 38 U.S.C.A. § 1151 for left 
cranial nerve palsy, lagophthalmos, left ear deafness and 
diabetes based on surgeries performed in July, September and 
October 1994.  In January 1998, the Board denied these claims 
as not well-grounded.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court).

In March 1999, the General Counsel for the Department of 
Veterans Affairs (General Counsel) filed a motion to vacate 
the Board's decision and to remand for development and 
readjudication; the issues of cranial nerve palsy, and 
lagophthalmos were conceded to be well-grounded.  The issue 
of left ear deafness was found to be essentially well 
grounded as there was additional development ordered.  The 
Court granted the motion in May 1999, vacating and remanding 
the claims for entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for left cranial 
nerve palsy, lagophthalmos, left ear deafness and diabetes as 
a result of Department of Veterans Affairs medical treatment 
during hospitalizations in July 1994 and September to October 
1994.


REMAND

The appellant contends that he currently suffers from left 
cranial nerve palsy, lagophthalmos, left ear deafness and 
diabetes as a result of VA medical treatment during 
hospitalizations in July 1994 and September to October 1994.  
He maintains that these hospitalizations at a VA facility for 
surgery to implant a ventriculoperitoneal shunt and to excise 
a brain tumor resulted in damage the possibility of which he 
was not forewarned.  The appellant further contends that he 
did not give informed consent to the surgery performed in 
September 1994.

The appellant has further argued that the VA surgeon failed 
to fully inform him of the risks and hazards of permanent 
disability associated with the proposed surgery.  He has 
stated that he was only told of potential injury to hearing 
and facial movement; he avers that he was not told that the 
hearing loss would be total and permanent or that he would 
suffer a permanent case of left cranial palsy and 
lagophthalmos.  The appellant has also claimed that the VA 
surgeon did not tell him of the alternative procedures that 
would have minimized or avoided these consequences. 

In addition, the appellant has stated that it is the position 
of the American Diabetes Association that diabetes can result 
from abnormally long periods of surgery due to the stress of 
the surgery.  He contends that, even if he did have a 
predisposition towards diabetes, or even an undiagnosed case 
of diabetes, the September 1994 surgery lasting several hours 
aggravated his diabetic condition.  The appellant testified 
at his May 1996 personal hearing at the RO that he never had 
diabetes prior to September 1994; however, he also stated 
that no doctor ever told him that the diabetes was the result 
of the surgery.  See Hearing Transcript p. 16.  The appellant 
underwent a VA medical examination in June 1996.  The 
examiner noted that the appellant had a history of adult-
onset diabetes since 1994, and that the appellant said it 
developed postoperatively because of the nine-hour September 
1994 surgery.  The appellant also stated that he was told 
this by medical personnel; he also related a family history 
of diabetes in his father and grandmother.  The appellant was 
noted to take Glyburide daily.  The VA examiner stated that 
he did not believe that the diagnosed adult-onset diabetes 
was etiologically related to the surgery.  He noted that the 
appellant had the risk factors of a genetic link and obesity 
(diet) but no history of pancreatic surgery.  The examiner 
opined that the appellant's diabetes did not have anything to 
do with the September 1994 surgery for removal of the 
acoustic neuroma.

The appellant testified during his May 1996 personal hearing 
at the RO that prior to the operations, he had suffered 
hearing loss in his left ear.  See Hearing Transcript p. 14.  
Review of the medical evidence of record reveals that hearing 
loss in the left ear was noted on July 5, 1994, and that 
subsequent audiologic testing resulted in a diagnosis of high 
frequency sensorineural hearing loss in the left ear.  The 
appellant subsequently underwent a VA audiologic examination 
in June 1996.  The examiner diagnosed moderate to profound 
sensory neurologic hearing loss on the left side and related 
this hearing loss to the appellant's acoustic neuroma.  

The appellant testified during his May 1996 personal hearing 
at the RO that he was told that he might suffer from Bell's 
palsy as a result of the operation.  He also stated that his 
drooping face on the left and slurred words and problems 
eating and drinking were not Bell's palsy-like, although he 
did admit that he did not really understand what Bell's palsy 
was.  See Hearing Transcript p. 11.  He has also stated that 
he never would have agreed to undergo the surgery if he had 
been aware of the possibility of the surgery resulting in the 
facial nerve paralysis and lagophthalmos he now has.

The Board notes that the medical evidence of record indicates 
that the appellant's brain tumor with necrotic center had 
grown from a volume of approximately 2.5 centimeters cubed in 
June 1994, to well over 7 centimeters cubed (after debulking) 
at the time of the September 1994 surgery.  The surgeon's 
operation notes of September 30, 1994, state that pre-
operative consent was obtained from the appellant and that he 
was specifically informed of the risk of facial nerve injury, 
stroke, meningitis, and death.  There is a signed consent 
form, dated in September 1994, that the removal of the tumor 
would involve nerves dealing with hearing function and facial 
movement.  It was discovered during the surgery of September 
1994 that the tumor had not only engulfed the facial nerve 
but was adherent to the brain stem with a resultant 
arachnoid/brain stem blood clot.

In June 1996, the appellant underwent a VA cranial nerves 
examination.  His speech was noted to be slightly dysarthric.  
Bell's phenomenon was noted with attempted eye closure and 
the examiner stated that the appellant's could not completely 
close the left eye.  Complete paralysis of the facial nerve 
on the left side with inability to lift or furrow his left 
eyebrow or smile on the left side was also observed.  The 
examiner assessed the appellant as having paralysis of the 
left facial nerve subsequent to the September 1994 acoustic 
neuroma removal surgery.  This paralysis was noted by the 
examiner to be an expected consequence of that surgical 
procedure.

The evidence of record now contains a written statement from 
a private otolaryngologist.  This specialist states that VA 
personnel failed to properly diagnosis the appellant's 
condition and that they operated without informed consent.  
He further states that the lack of informed consent is 
reflected in the failure to advise the appellant of 
alternative procedures, the failure to advise the appellant 
of the inherent risks and hazards associated with each 
alternative procedure and the failure to advise the appellant 
of the inherent risks and hazards associated with the planned 
procedure.  The specialist noted that the appellant was 
informed about potential "injury to his hearing" and 
"facial movement" prior to the surgery; he referred to the 
September 1994 consent form signed by the appellant.  But, he 
stated that the VA personnel failed to inform the appellant 
that his hearing loss would be total and permanent.

This case has been remanded to the Board by the Court for 
additional development concerning the relationship of the 
appellant's present physical condition with the VA surgeries 
performed in 1994.  Therefore, the case is REMANDED to the RO 
for the following:

1.  The RO should obtain all originals of 
the VA hospital charts and medical 
records, including all laboratory testing 
results, nursing notes, doctor's notes, 
social work notes, etc., associated with 
the July 1994 surgery, the September 1994 
surgery and the May 1995 hospitalization.  
The RO should also obtain all the medical 
records associated with the diagnosis of 
the appellant's diabetes in the last 
quarter of 1994.  These records are to be 
associated with the claims file.

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of the medical records, including 
all medical disability evaluations and 
vocational evaluations, associated with 
the original claim for benefits filed by 
the appellant, as well as those 
pertaining to the continued grant of 
benefits, if any.  The records obtained 
should include the List of Exhibits 
associated with the June 1996 
Administrative Law Judge (ALJ) decision 
and all medical records thereon not 
already of record.  The assistance of the 
appellant in obtaining any pertinent 
records should be solicited as needed.

3.  The RO should inform the veteran of 
the information needed to establish his 
claim for benefits for diabetes pursuant 
to the Court's Order and 38 U.S.C.A. 
§ 5103.  If such information is provided, 
additional development of the issue as 
directed below is indicated.

4.  After the above VA and SSA records 
have been obtained, the RO should create 
a panel composed of an audiologist, an 
otolaryngologist, a neurosurgeon, a 
neurologist and an endocrinologist or an 
internist proficient in the diagnosis and 
treatment of diabetes (or similarly 
situated medical professionals).  If 
possible, the panel members should be 
health care professionals who have not 
previously examined the appellant.  After 
reviewing the medical evidence of record 
and this remand, the panel should 
determine what examinations and tests are 
required, if any, to answer the questions 
listed below.  The RO should schedule the 
appellant for each of the examinations 
and testing deemed necessary by the 
panel. 

5.  Following examination of the 
appellant, as needed, and a thorough 
review of the complete record, including 
the VA hospital and clinic records, any 
private medical reports and a copy of 
this remand, the panel should furnish 
opinions concerning the following:

	a.  What are the complications or 
residuals that the appellant currently 
has from the July, September and October 
1994 surgeries performed at a VA 
facility?  Describe the extent and 
severity of each residual or 
complication.
b.  The appellant has declared that 
he would not have undergone the surgery 
if he had been made aware of the extent 
and severity of the possible 
residuals/complications of the surgery in 
question.  Discuss, with appropriate 
citations to the literature and reference 
to the type, anatomic location, size and 
rate of growth of the surgically-removed 
tumor, the likely outcomes in rank order 
if the appellant had not undergone the 
surgery he did in September 1994.  What 
would have happened if the tumor had not 
been removed from the appellant's brain 
stem, and/or if the bleeding in the 
arachnoid over the brain stem had not 
been stopped?  Would it have been 
possible to remove only that portion of 
the tumor attached to the brain stem and 
leave the rest?
	c.  Discuss, the type, anatomic 
location, size and rate of growth of the 
appellant's surgically-removed tumor, 
whether facial nerve injury with 
lagophthalmos is never, sometimes, often 
or always the necessary consequence of 
the surgical removal of an acoustic 
neuroma.  Appropriate citations to the 
literature are to be referenced as 
indicated.  Could these conditions be 
described as not being a risk or as an 
unexpected complication of the surgery- 
or could the residuals from which the 
appellant currently suffers be described 
as "nearly certain to result from the 
treatment such that, though neither 
absolutely necessary nor desired 
consequences, they can be deemed intended 
or expected in close to the same way as 
loss of limb after an amputation"?  
Discuss the June 1996 VA cranial nerves 
examination report that describes the 
appellant's residuals as the expected 
consequence of the surgery.  Can a 
complication, as the term is used 
clinically, be an 'expected consequence' 
or an expected clinical outcome?
d.  Discuss the type, anatomic 
location, size and rate of growth of the 
appellant's surgically-removed tumor, 
whether this tumor could have been 
removed without the sacrifice of the 
facial nerve.  Appropriate citations to 
the literature are to be referenced as 
indicated.
e.  Discuss the type, anatomic 
location, size and rate of growth of the 
appellant's surgically-removed tumor, 
whether this tumor could have been 
removed without affecting any other 
relevant nerve, such as the cochlear 
nerve or the acoustic nerve, or without 
affecting the appellant's hearing.  
Appropriate citations to the literature 
are to be referenced as indicated.
f.  Discuss the results of the pre-
surgery audiometric testing.  What is 
indicated by positive reflex decay, an 
abnormal ABR and retrocochlear 
involvement?
g.  If the appellant had not 
undergone the VA surgeries, would his 
current left ear hearing loss have been 
the same, lesser or greater?  Did the 
surgeries cause the appellant to suffer 
additional hearing loss or did the 
surgeries aggravate the appellant's left 
ear hearing loss beyond the normal 
progression of his condition?
h.  Discuss the type, anatomic 
location, size and rate of growth of the 
appellant's surgically-removed tumor, 
whether there were any alternate 
procedures that would have minimized or 
avoided the residuals/complications 
currently exhibited by the appellant.  
Appropriate citations to the literature 
are to be referenced as indicated.
i.  Discuss the type, anatomic 
location, size and rate of growth of the 
appellant's surgically-removed tumor, 
what risks and hazards associated with 
the surgeries the VA surgeon should have 
informed the appellant.  Ascertain, to 
the extent possible (whether by referral 
to the consent form or by obtaining a 
statement from the VA personnel who 
participated in the informed consent 
process), what risks and hazards the 
appellant is documented in the record as 
been given notice.  Was the appellant 
adequately informed of the possibility of 
the complications/residuals that he now 
has?  
j.  Supposing that the appellant had 
not consented to the surgery that was 
performed, but to some other lesser 
procedure, discuss, with appropriate 
citations to the literature and 
comparison to the type, anatomic 
location, size and rate of growth of the 
appellant's surgically-removed tumor, 
what would have been the clinically and 
ethically proper course of action once 
the surgical team determined the actual 
parameters of the tumor in the course of 
the surgery?
k.  Discuss the type, anatomic 
location, size and rate of growth of the 
appellant's surgically-removed tumor, the 
private otolaryngologist's medical 
opinion dated in July 1997.
l.  If additional information on the 
issue of diabetes is submitted, discuss 
whether diabetes can result from 
abnormally long periods of surgery, and 
if so, whether such relationship is 
evidenced in this case.
m.  If additional information on the 
issue of diabetes is submitted, discuss 
the appellant's risk factors for diabetes 
and detail when and how the appellant's 
diabetes was diagnosed.
n.  If additional information on the 
issue of diabetes is submitted, discuss, 
the type and duration of the appellant's 
surgery, whether the appellant's 1994 VA 
surgeries were the etiologic cause of his 
diabetes or whether they aggravated any 
predisposition towards diabetes or 
whether they aggravated a preexisting, 
but undiagnosed, case of diabetes, if 
any.

The panel should identify the information 
on which its opinions are based.  If a 
medically justified opinion is impossible 
to formulate, the panel should so 
indicate.

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical panel report.  If the report does 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the panel for 
corrective action.  38 C.F.R. § 4.2.  "If 
the [examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991).

7.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims on the appropriate legal basis and 
with consideration of all pertinent 
regulations.  The RO should also discuss 
the expected consequences of the 
appellant's various surgeries as defined 
in 38 C.F.R. § 3.358(c)(3) and M21-1 part 
VI, as well as the issue of whether 
informed consent was obtained.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no 

opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

